Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 and 15-17 in the reply filed on 09/08/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriana Willempje (EP 3 453 526 A1) (hereinafter Willempje).
Regarding claim 1, Willempje discloses a prereg lamination apparatus comprising: 
At least one first roller for sending out a first prepreg tape (144) which is a part of material of a fiber reinforced plastic; 
At least one second roller for sending out a second prepreg tape (144) which is another part of the material of the fiber reinforced plastic (¶0027);
a table (202; Fig. 2) for laminating the first prepreg tape and the second prepreg tape directly or indirectly; and 
a feeder adapted to feed out the first prepreg tape and the second prepreg tape in a feeding direction by moving the at least one first roller and the at least one second roller relatively to the table while performing movement of at least one first roller relatively to the at least one second roller (Fig. 2; ¶0026). 
Willempje further discloses the machine (104) may include or correspond to a gantry type machine or a robotic arm (e.g., 6 axis or 6 degree or freedom) type machine. The head (138) includes a plurality of a rollers configured to apply or place the tows (144). Each tow of the plurality of tows has a corresponding roller. Each of the plurality of rollers is configured to move independently from other rollers (e.g., vertical or a head normal direction) (¶0027). Willempje further discloses the head (138) of the machine (104) follows along a surface tangent to the course centerline (418) is defined as a course direction (412). Thus, the head (138) can move over various surface in arcuate path, wherein rotation of one or both of the at least one first roller and the at least one second roller relatively to the table around an axis which is not parallel to each of a first rotation axis of the at least one first roller and a second rotation axis of the at least one second roller (¶0051-0052). 
Regarding claim 2, Willempje discloses the rollers move independent of one another and robotic arm is able to move in 6 degree of freedom as it moves over curve and arcuate path. The apparatus disclosed by Willempje is capable of having the first rotation axis of the at least one first roller is parallel to the second rotation axis of the at least one second roller, the feeder changes the feeding direction by rotating both the at least one first roller and the at least one second roller relatively to the table, and the axis around which the at least one first roller and the at least one second roller are rotated relatively to the table is perpendicular ta each of the feeding direction, the first rotation axis and the second rotation axis (¶0026-0027; ¶0051-0052).
Regarding claim 3, Willempje discloses an apparatus which is capable of having the first rotation axis of the at least one first roller and the second rotation axis of the at least one second roller are each parallel to a surface of the table, the feeder changes the feeding direction by rotating both the at least one first roller and the at least one second roller relatively to the table, and the axis around which the at least one first roller and the at least one second roller are rotated relatively to the table is perpendicular to the surface of the table (¶0026-0027; ¶0051-0052).
Regarding claim 4, Willempje discloses an apparatus which is capable of having the first rotation axis of the at least one first roller is parallel to the second rotation axis of the at least one second roller, and the feeder moves the at least one first roller in parallel relatively to the at least one second roller in a direction parallel to each of the first rotation axis and the second rotation axis (¶0026-0027; ¶0051-0052). 

Claim(s) 5, 6, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willempje as applied to claims 1-4 above, and further in view of Kazumasa Kawabe (WO 2020/071466 A1) (hereinafter Kawabe) (English translated US Pub. No.: 2021/0206122 A1 is cited).
Regarding claims 5, 6, 15-17 the limitations of claim 1 are taught by Willempje. Willempje is silent about limitations of claims 5 and 6. Kawabe also disclose a prepreg lamination apparatus. The apparatus discloses lamination rollers 340a to 340c configured to bond and integrate the laminated thin-layer prepreg tapes through pressurization or heating pressurization. The rollers are adjusted to be arrayed in a lamination operation direction so so that all thin-layer prepreg tapes are overlapped with each other. The lamination positions of the tape lamination units 304a to 304c are adjusted to be offset from each other by a predetermined width in the width direction of the thin-layer prepreg tapes so that the thin-layer prepreg tapes are partially overlapped with each other (¶0119). The benefit of doing so would have been to produce lamination-shaped object that is homogenous in strength. 
Given the wealth of knowledge. It would have been obvious to a person of ordinary skill in the art at the time of invention to utilize overlapping rollers as taught by Kawabe within the apparatus as taught by Willempje. The benefit of doing so would have been to produce lamination-shaped object that is homogenous in strength. 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746